Atkinson, J.
1. The ruling of the judge on the trial of the case, allowing an amendment to the plaintiff’s petition, in the absence of appropriate exceptions pendente lite duly certified and filed, can not be made a ground of a motion for a new trial. See, in 'this connection, Hawkins v. Studdard, 132 Ga. 262 (63 S. E. 852). See also, on the general subject, cases cited in 9 Michie’s Enc. Dig. Ga. Rep. 580.
2. A new trial will not be granted upon a ground complaining that the trial judge allowed the case to proceed without filing certain exemplifications of the appointments of representatives of.certain estates, non-resident parties defendant to the suit, where the ground does not disclose what objection, if any, was urged at the trial against so proceeding.
3. It was ruled in Clark v. Havard, 122 Ga. 273 (50 S. E. 108), that the petition set out a case warranting equitable relief. The evidence was sufficient to support a finding in favor of complainant, and none of the other grounds of the motion for a new trial present any sufficient reason for a reversal.

Judgment affirmed.


All the Justices concur.